                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIANA LYNN GARRETT,

               Plaintiff,

                                             Civil Action 2:19-cv-2410
       v.
                                             Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.
                                            ORDER

       The parties have jointly moved the Court to remand this case to the Commissioner of

Social Security pursuant to sentence four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g). (ECF No. 20.) The parties’ joint motion (id.) is GRANTED. The decision of the

Commissioner is REVERSED and this action is REMANDED to the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. This action is

DISMISSED. The Clerk is DIRECTED to enter FINAL JUDGMENT in this case.

       IT IS SO ORDERED.



Date: January 27, 2020                           /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
